Citation Nr: 1209053	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to an initial compensable evaluation for service-connected bleeding hemorrhoids.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2010 rating decisions by which the RO denied the Veteran's claims other than that regarding bleeding hemorrhoids.  As to bleeding hemorrhoids, the RO granted service connection in the December 2008 rating decision.  The Veteran is contesting the initial noncompensable rating assigned.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for alcoholism in August 2009, after the passage of congressional legislation prohibiting any grant of direct service connection for alcohol and drug abuse (based on claims filed on or after October 31, 1990).

2.  High cholesterol is not a disease, disability, or injury for which applicable law permits service connection.

3.  The service treatment records do not show a right shoulder injury in service; a right shoulder disability is not causally related to the Veteran's active duty service.

4.  Bilateral pes planus was noted on entry into service, and it is not shown to have increased in severity to a degree greater than its natural progression in or as a result of service.

5.  The Veteran's service-connected bleeding hemorrhoids are manifested by no more than fairly frequent bleeding.


CONCLUSIONS OF LAW

1.  Alcoholism was not, as a matter of law, incurred in or aggravated by service.  
38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.310(a) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

2.  The criteria for service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Bilateral pes planus was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011). 

5.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected bleeding hemorrhoids have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (201).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required regarding the claims of service connection for alcoholism and high cholesterol because the issues presented involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Regarding the remaining claims, the VCAA duty to notify was satisfied by way of a May 2008 letter regarding the claimed pes planus, hemorrhoids and right shoulder disability that fully addressed all three notice elements and was sent prior to the initial AOJ decision regarding those claimed disabilities.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

The claim for a higher initial rating for bleeding hems arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of the letter sent to the Veteran in May 2008 regarding his initial service connection claim that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided regarding all of the issues on appeal before they were initially adjudicated by the RO. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and private medical records.  The Veteran does not appear to have sought VA medical treatment.  The Veteran was afforded a VA medical examinations in furtherance of the claims other than those regarding alcoholism, high cholesterol, and the right shoulder.  In this case, an examination regarding the right shoulder was not provided.  No examination is necessary, however, because there is no evidence of a right shoulder injury in service.  Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  No examination was provided regarding the claimed high cholesterol.  No examination regarding that issue is necessary because, as discussed below, it is not a disability for VA compensation purposes and service connection cannot be awarded as a matter of law.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A symptom alone, without an underlying disability, does not constitute a disability for which service connection is warranted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, [as in this case] payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 ; 38 C.F.R. §§ 3.1(m) , 3.301(d) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Alcoholism

The Veteran's claim for direct service connection for alcoholism must be denied as a matter of law.  The Veteran filed his claim of service connection for alcoholism in August 2009, and the law very clearly states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if, as here, the claim was filed after October 31, 1990.  
38 C.F.R. §§ 3.1(m), 3.301(a).  The Veteran has not asserted that alcoholism is due to a service-connected disability.  As the law is dispositive of this claim, it must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law). 

High cholesterol

Reviewing the post service clinical evidence, such evidence reveals high cholesterol but not a diagnosed or identifiable underlying malady or condition associated with this laboratory finding.  As such, the Veteran's high cholesterol does not, in and of itself, constitute a "disability" for which service connection may be granted.  Sanchez-Benitez, supra; see also 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Thus, the claim for service connection for high cholesterol must be denied as a matter of law.  Sabonis, supra. 

Right shoulder 

The service treatment records are silent as to the right shoulder.  A May 2008 private medical report reflects a history of a right rotator cuff injury.  It is unclear when the Veteran sustained this right shoulder injury.  Apparently, however, since sustaining the injury, right shoulder problems had persisted.  A May 2008 right shoulder magnetic resonance imaging (MRI) indicated right shoulder tendinopathy and hypertrophic spurring along the acromioclavicular joint.  The May 2008 private physician noted the Veteran's "vigorous military-related lifestyle conditions" from March 1989 to September 1990.  He did not, however, opine regarding a direct link between the current right shoulder disability and service.

The Board acknowledges the Veteran's current right shoulder disability.  A current disability, however, is an insufficient basis for the granting of service connection.  In addition to a present disability, the evidence must reflect a link between that disability and service.  38 C.F.R. § 3.303.  Here, because there is no apparent nexus between a current right shoulder disability and service, service connection for the claimed right shoulder disability is denied.  Id.

Although the Veteran is apparently claiming a right shoulder injury in service, the Board does not find his assertions credible in this regard.  He did not report any injury in service.  Indeed, on separation, the Veteran explicitly denied shoulder problems.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  In short, the Board finds that a right shoulder injury did not take place in service.  

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Bilateral pes planus 

Mild pes planus was noted on entry into service.  As such, service connection for pes planus can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  

On separation, the Veteran explicitly denied foot trouble, and the feet were found to be normal on separation.  

Apparently, the Veteran received private medical treatment for the feet in May 2008.  Indeed, right foot pain with degenerative joint disease was noted by the physician.  

On August 2008 VA examination of the feet, the Veteran reported bilateral foot pain in service.  He indicated that he still had bilateral heel pain.  On objective examination, the examiner noted Grade III pes planus.  The examiner diagnosed bilateral pes planus, greater on the right.  An August 2008 X-ray study of the feet yielded normal results.  In an October 2008 addendum to the August 2008 VA examination report, the examiner observed that pes planus was noted on enlistment and that there was no treatment for the condition in service.  The examiner also noted the recent normal X-ray study of the feet.  The examiner opined that the Veteran's bilateral pes planus was not aggravated by service because there was no evidence in support of this proposition pursuant to a review of the record.

Again because pes planus was noted on entry, service connection for the disability can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  Here, the competent and probative evidence reflects no worsening of the disability in or as a result of service.  As such, the preponderance of the evidence weighs against the granting of service connection for bilateral pes planus based on aggravation.  Id; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra; Alemany, supra.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bleeding hemorrhoids have been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7336.  38 C.F.R. § 4.114.

The rating schedule provides for a noncompensable (zero percent) rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.  

On VA examination in July 2008, the Veteran denied post-service treatment for hemorrhoids.  He reported, however, intermittent bleeding and swelling that occurred once or twice a week.  There was occasional itching.  There was no swelling, discharge, or incontinence.  There was no history of thrombosis.  The Veteran did not use any over-the-counter remedies for his hemorrhoids, and he had not been prescribed any medication.  There was no history of hospitalization or surgery for hemorrhoids.  On objective examination, the examiner observed moderate external hemorrhoids.  There was a spot of blood on paper after the examination.  There was no evidence of fecal leakage.  The rectum and anus were of normal size.  There were no fissures.  The hemorrhoids were reducible.  Sphincter tone was normal.  The examiner diagnosed external hemorrhoids.  

On March 2010 VA examination, the Veteran denied medical treatment for hemorrhoids.  He did report bleeding a few times a month as well as swelling along with pain and itching.  The Veteran used home remedies to ease symptoms.  He had flare ups two or three times a month.  The Veteran denied diarrhea, incontinence, thrombosis, or hemorrhoid surgery.  On objective examination, the examiner observed moderate external hemorrhoids and good anal tone.  The hemorrhoids were reducible.  

Based on the foregoing evidence, the Board is of the opinion that a 10 percent rating is warranted for the service-connected bleeding hemorrhoids throughout the appeals period.  38 C.F.R. § 4.114, Diagnostic Code 7336; Fenderson, supra.  While the Veteran does not have such manifestation as thrombosis, irreducibility, and excessive redundant tissue, his disability is persistent with frequent recurrences involving bleeding.  A 20 percent evaluation, however, is not warranted at any time because neither secondary anemia nor fissures have been shown.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, during both examination reports cited above, the examiners noted that the Veteran was fully employed and otherwise unhindered by the service-connected hemorrhoids.  As such, the Board need not consider entitlement to TDIU.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that that the available scheduler evaluation for the service-connected hemorrhoids is inadequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

ORDER

Service connection for alcoholism is denied.

Service connection for high cholesterol is denied.

Service connection for a right shoulder disability is denied.

Service connection for bilateral pes planus is denied.

A 10 percent rating for the service-connected bleeding hemorrhoids is granted subject to the law and regulations governing the payment of veterans' benefits.


REMAND

Bilateral hearing loss 

In December 2009, a VA examiner found that the Veteran did not suffer from right ear hearing loss as defined in VA regulations and that left ear hearing loss was unrelated to service.  In a May 2010 written statement, the Veteran indicated that his VA otolaryngologist stated that his hearing loss was due to service.  In order to ensure that the record is complete, the Board asks that updated VA medical records be added to the claims file.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In the event that any VA medical record that is added to the record suggests a nexus between the Veteran's hearing loss and service, a VA examination should be scheduled for an opinion regarding the likely origins of the Veteran's hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Low back 

The Veteran has asserted complaints of back pain since service.  Moreover, 
lumbosacral strain was noted while the Veteran was still in service.  He currently suffers from degenerative disc disease of the lumbar spine with back pain and bilateral leg radiation.  The Veteran was last afforded a Veteran orthopedic examination in August 2008.  In an October 2008 addendum to the August examination report, the examiner opined that it was unlikely that the current diagnosis was secondary to lumbar strain in service.  The examiner, however, did not provide an adequate rationale for his opinion.  Specifically, the Veteran had a diagnosis related to the low back in service and has claimed low back pain since then.  The examiner did not detail sufficiently why the current diagnosis is unrelated to an in-service low back diagnosis.  As such, a new orthopedic examination must be scheduled for a diagnosis of all current low back disabilities and for an opinion regarding the etiology of each.  The examination instructions are contained in paragraph three below.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA clinical records dated from March 2010 to the present.

2.  If and only if the newly added VA clinical records contain a suggestion by a medical professional that the Veteran's hearing loss might be related to service, schedule a VA audiologic examination to determine the level of the Veteran's hearing loss and for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service.  A review of all pertinent documents in the record must be reviewed in conjunction with the examination, and the examination report should state whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

3.  Schedule a VA orthopedic examination for a diagnosis of all current low back disabilities.  As to each disability diagnosed, the examiner must state whether it is at least as likely as not (50 percent or greater likelihood) related to service.  In the event that the examiner finds that any current low back disability is unrelated to service, s/he must explain why the in-service diagnosis along with the Veteran's assertions of symptomatology since service are unrelated to any current diagnosis.  All pertinent documents in the record must be reviewed in conjunction with the examination, and the examination report should state whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

4.  Readjudicate the remaining issues on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


